DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (1-4,6-7, 9, 12, 22-25) in the reply filed on 9/16/2022 is acknowledged. New claims 26-33 are new species distinct from elected species of products, and therefore, are withdrawn from consideration. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4,6-7, 9, 12, 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: the resin having bio-based carbon per total carbon of at least 50% (in lines 2-3). This limitation is vague and indefinite as it is unclear bio-based carbon per total carbon is measured. The dependent claims are also vague and indefinite for the same reason as discussed above.
Regarding claim 12, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 7, 12, 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Buggi Toy GMBH (WO 2011/083173; herein after Buggi) in view of SK Chemicals Company Limited ( JP 2017-529441 A).
For claims 1-2, 4, 7, 12, 22-25, Buggi teaches a toy building element made of biopolymeric material, including a resin comprising biobased polymer, wherein the biobased polymer including polylactic acid (PLA), polymethyl methacrylate (PMMA), polyamide (PA1010, PA610), polyurethane (see Summary of the invention, page, 2, and page 3). Buggi provides suggestion for hybrid bio-based polymer (see bioplastic can be made entirely or partially from renewable raw materials, page 3, page 2 recites biopolymers are produced from which the toy building blocks can be produced completely or in a mixture with synthetic plastics. Alternatively, several different types of biopolymers can be used to produce toy building blocks, wherein alternatively synthetic biopolymers can be mixed in addition). In accordance with Buggi, it would have been obvious to one ordinary skill in the art to use either new or recycled bioplastic (see pages 2-3).
Buggi fails to teach the resin having bio-based carbon per total carbon content of at least 50%, the toy element defining box shape having 3.2 cm length and 1.6 cm width.
In the same field of endeavor, pertaining to bio-materials and printing to form shaped object (building elements) [0002], SK Chemicals teaches the resin having bio-based carbon per total carbon content of at least 50% (see [0049]-[0051]).
It would have been obvious to one ordinary skill in the art at the time of the applicant’s invention to modify Buggi with the resin having bio-based carbon per total carbon content of at least 50%, for efficiently forming desired building blocks (having desired mechanical properties). It is noted that since Buggi teaches forming building blocks (see abstract which recites forming “toy bricks”), choosing desired sized bricks (block) would have been obvious to one skilled in the art depending on market demand. 
Additionally, Buggi fails to teach hybrid bio-based polymer resin is at least 25% based on the total weight of the resin; however, there is suggestion provided by Buggi to use mixture of resin which includes hybrid bio-based polymer or combination of bio-based resin and synthetic resin (see “bioplastic can be made entirely or partially from renewable raw materials, page 3, page 2 recites biopolymers are produced from which the toy building blocks can be produced completely or in a mixture with synthetic plastics. Alternatively, several different types of biopolymers can be used to produce toy building blocks, wherein alternatively synthetic biopolymers can be mixed in addition”), thus choosing optimum quantity of hybrid bio-polymer resin would have been obvious based on the type of toy bricks being made, and properties desired in the final article. 
Claims 3, 6, and 9   are rejected under 35 U.S.C. 103 as being unpatentable over Buggi Toy GMBH (WO 2011/083173; herein after Buggi, as provided by the Applicant’s IDS) in view of SK Chemicals Company Limited ( JP 2017-529441 A, as also provided by the applicant’s IDS) in further view of Xerox Corp (DE 10 2015 216 559 A1). 
As per claims 3, 6, and 9, Buggi teach all the limitations to the claim invention including bio-based polymer, which including polylactic acid, polycarbonate, TPU, ABS, as discussed above, however, fails to teach whether resin comprises recycled polymers of these. 
In the same field of endeavor, pertaining to 3D printing of biobased polymer, Xerox Corp teaches recycled or recyclable materials (PET) as well as biomass or biobased materials, in order to provide desired benefit (“Using biodegradable feedstock which is renewable, manufacturers can reduce their carbon footprint and arrive at a carbon-free or even carbon-neutral balance. Bio-based polymers are also very attractive in terms of specific energy and emission savings. The use of bio-based feedstock can help create new sources of income for indigenous agriculture and reduce the economic risks and uncertainties associated with dependency on imported oil from unstable regions”). 
However, Buggi and Xerox Corp fail to explicitly teach wherein the amount of recycled polymer in the resin is at least 25% based on the total weight of the resin. The Examiner notes that depending on the product being made, it would have been obvious to choose optimum quantity of recycled material [PET] in the biomass (see Description of Xerox Corp) as per Xerox Corp, for the benefit of providing various benefit in addition to reducing cost. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2017/0015775 teaches using PET and toy building blocks (see [0047][0085]).
US 2016/0263228 teaches toy building blocks and using similar materials (see [0362][0408][0401][0411]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743